Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 31-33 have been amended as follows:
31.    (Cancelled)
32.    (Cancelled)
33.    (Cancelled)
Allowable Subject Matter
Claims 1, 6-7, 13-14, 18-19, 24-25, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “normalizing the machine performance index in accordance with a scale comprising a plurality of zones, each zone defining a performance value; and
displaying, via a user interface associated with the molding system, a graphical representation of the normalized machine performance index, the graphical representation including a graphical indicator showing a current level of the normalized machine performance index as a percentage of the target performance index, the percentage of the target performance index comprising one of the plurality of zones.” as recited in independent claims 1 and 30, in all of the claims which is not found in the prior art references.
Claims 6-7, 13-14, 18-19, and 24-25 are allowed for the same reasons as claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BITEW A DINKE/Primary Examiner, Art Unit 2896